Citation Nr: 1108637	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-34 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for degenerative changes of the lumbar spine (claimed as back pain).

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for sinusitis.

3.  Entitlement to service connection for a respiratory disorder, to include reactive airway disease (claimed as seasonal asthma).

4.  Entitlement to service connection for bilateral onychomycosis.

5.  Entitlement to service connection for bilateral tinea pedis.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for diverticulosis.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood and PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to February 1995.  He was stationed in the Persian Gulf from August 1990 to March 1991.  

This matter is before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 2006, the RO (1) declined to reopen the Veteran's claims for sinusitis and degenerative changes of the lumbar spine, and (2) denied service connection for seasonal asthma, bilateral onychomycosis, bilateral tinea pedis, hemorrhoids,  diverticulosis, and adjustment disorder with depressed mood.  In April 2010, the RO denied service connection for PTSD.  

The psychiatric issue has been recharacterized to better reflect the evidence, allegations of record, and case law.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The seasonal asthma issue has been recharacterized to better reflect the evidence and the Veteran's claims.

In December 2010, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing is associated with the claim folder. 

In October 2003, the Veteran submitted a claim for service connection for a right ankle disability.  This matter is referred to the RO for appropriate development.

The issue of whether new and material evidence has been submitted to reopen the claim for degenerative changes of the lumbar spine, as well as the issues of service connection for a respiratory disorder, bilateral onychomycosis, bilateral tinea pedis,  diverticulosis, and an acquired psychiatric disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1996 rating decision, the RO denied service connection for sinusitis.  The Veteran did not perfect an appeal of that decision and it is now final.

2.  The additional evidence received since the June 1996 rating decision is new but does not, by itself or in conjunction with evidence previously assembled, relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

3.  Hemorrhoids were not first manifested on active duty service.



CONCLUSIONS OF LAW

1.  Evidence received since the June 1996 rating decision is not material, and the claim for service connection for sinusitis is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

2.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  November 2005 and March 2006 letters satisfied the duty to notify provisions with respect to the hemorrhoids claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The November 2005 letter provided notification of why the underlying service connection claim for sinusitis was denied, as well as what type of evidence constituted new and material evidence in this case.  Thus, the Veteran was aware of the basis for the denial of the claim and was also aware that he needed to provide new and material evidence to reopen the previously denied claim. See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted and an opinion was obtained in January 2006.  The Veteran has not argued, and the record does not reflect, that this examination/opinion was inadequate for rating purposes with respect.  The January 2006 examiner took a detailed history from the Veteran, thoroughly reviewed the claim file, and provided a rationale for his opinion.  Accordingly, this examination is adequate.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  With respect to the hemorrhoids claim, the Veteran testified that he self-medicates.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  New and Material Evidence

The RO originally denied service connection for sinusitis in June 1996, finding that the claim was not well grounded, as there was no evidence of permanent residual or chronic disability.  The Veteran filed a timely notice of disagreement, but did not perfect the appeal, and therefore the decision became final.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").

The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of the RO's action regarding this issue.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.  

Evidence of record at the time of the June 1996 rating decision included STRs and a March 1996 VA examination report.  STRs establish that the Veteran complained of a runny/stuffy nose in January and February 1992 and March 1994.  On each occasion, the clinician diagnosed an upper respiratory infection.  The absence of any nasal discharge was specifically noted in January 1992 and March 1994.  The March 1996 VA examiner did not have the claim file available for review.  The Veteran reported a two-year history of stuffed up sinuses with occasional bleeding from the left nostril.  Upon examination, the mucosa in the nasal vestibule was slightly reddened.  The clinician diagnosed "history of sinusitis with blood from nostril."  

Evidence considered since the June 1996 rating decision includes a September 2004 VA examination report containing a diagnosis of mild bilateral maxillary chronic sinus disease, a September 2004 CT scan of the sinuses, a January 2006 VA examination report containing a diagnosis of chronic maxillary sinusitis, as well as the Veteran's statement and testimony that he started having problems with his sinuses during his deployment to Saudi Arabia.  Specifically, he stated that his sinuses became dry due to the excessive amounts of dust and dirt, and that he experienced bloody mucous and nosebleeds.  He stated that the medics gave him some ointment to put in his noise.  The Veteran contends that he has continued to experience these symptoms since discharge.

The evidence received since the 1996 RO decision is new, as it was not previously considered.  However, this evidence is not material because it does not tend to establish that the Veteran has sinusitis related to service.  The January 2006 VA examiner noted the Veteran's history of symptoms.  Upon examination, the nasal mucosa was mildly hyperemic, but no crusting was seen and no nasal obstruction was noted.  There was some nasal disease noticed at the end of the right nostril, but the Veteran denied having pain to deep palpation in any aspect of the frontal and paranasal sinuses.  He also denied any purulent discharge.  The examiner diagnosed chronic maxillary sinusitis, not secondary to any Gulf War service.  He reasoned that the Veteran was in the Persian Gulf for only nine months, that it usually takes a longer time to develop this condition, and that this condition is not secondary to any environmental contaminants.  

The Veteran is competent to give evidence about what he experienced or observed.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As a layperson, however, he is not competent to render a diagnosis or an opinion as to whether his sinusitis is related to service because he does not have the requisite medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

New and material evidence has not been received to reopen the previously denied claim for service connection for sinusitis; the benefit of the doubt doctrine does not apply; and reopening the claim is not warranted.

III.  Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Hypertension is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3),1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that he has hemorrhoids that were incurred as a result of his Persian Gulf War service.  

STRs contain no complaints of, diagnoses of, or treatment for hemorrhoids.  There is no separation examination.  

VA treatment records show that the Veteran underwent an endoscopy in October 2004.  Findings included internal hemorrhoids.  In May 2005, the Veteran underwent a colonoscopy, which resulted in a diagnosis of hemorrhoids. 

The January 2006 VA examination report states that "basically the veteran is asymptomatic."  He sometimes had pain during bowel movements and occasional mild pain after prolonged sitting.  No rectal hemorrhoids were noted during the examination, but one internal hemorrhoid was palpated.  The diagnosis was internal hemorrhoids, found, not secondary to any Gulf War service.  The examiner reasoned that the Veteran was in the Persian Gulf for only nine months, that it usually takes a longer time to develop this condition, and that this condition is not secondary to any environmental contaminants.  

During his December 2010 hearing, the Veteran testified that he received treatment for hemorrhoids from a medic during his deployment to Saudi Arabia.  The medic reportedly gave him a cream to use.  He stated that this condition was "fairly constant" throughout his deployment, and that he has continued to suffer from hemorrhoids since discharge because "it's the same one that's still there, same location."  Furthermore, he self-medicates with the same type of cream that he used during his deployment.

The first contemporaneous medical evidence of hemorrhoids of record is approximately nine years after the Veteran was discharged from active service.  The passage of approximately six years before any evidence of the disability is of record weighs heavily against a finding that such disability is related to service.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

There is no medical evidence of hemorrhoids in service or for many years after service.  There is no competent evidence of record relating currently diagnosed hemorrhoids to service; while the Veteran is competent to offer a lay opinion on nexus in some instances, in this case the question of a nexus relies on specialized training or knowledge the Veteran does not possess.  His opinion that any hemorrhoids are related to service is not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for sinusitis is denied.

Service connection for hemorrhoids is denied.


REMAND

Degenerative Changes of the Lumbar Spine
	
In June 1996, the RO denied service connection for back pain finding that the claim was not well grounded, as there was no evidence of permanent residual or chronic disability.  The Veteran filed a timely notice of disagreement, but did not perfect the appeal, and therefore the decision became final.  

In September 2005, the Veteran filed a claim for minor degenerative changes of the lumbar spine.

Further development is needed on the application to reopen the claim of service connection for degenerative changes of the lumbar spine.  For claims to re-open, VA must notify a claimant of the basis for the prior denial and the evidence and information that is necessary to reopen the claim and establish entitlement to the underlying claim for the benefit sought.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Review of the record indicates that proper notice was not provided.  This must be done.

Reactive Airway Disease 

The Veteran claims that he first experienced shortness of breath while stationed  in Panama.  Personnel records establish that the Veteran was stationed in Panama from June 1986 to June 1989.  He stated that he continued to experience this symptom during his Persian Gulf deployment and after his return to Ft. Bragg.

In January 1996, the Veteran filed a claim for shortness of breath.  In June 1996, the RO denied service connection for shortness of breath.  In June 2003, the Veteran again filed a claim for service connection for shortness of breath.  In February 2004, the RO granted service connection for sleep apnea (claimed as shortness of breath).

In September 2005, the Veteran filed a claim for seasonal asthma.  In March 2006, the RO denied service connection for seasonal asthma.

STRs establish that the Veteran complained of shortness of breath while at rest in June 1994.  Initially, the Veteran was diagnosed with reactive airway disease with secondary hypertension, but later that month he was diagnosed with shortness of breath, "probable pulmonic etiology."  Pulmonary function tests, a CT scan of the chest, and a chest X-ray were all normal.  

A March 1996 VA general medical examination report shows that the Veteran reported shortness of breath at night sometimes.  The examiner did not have the claim file available for review.  An examination of the respiratory system was normal.  The examiner diagnosed "history of shortness of breath with normal examination."

An August 2003 VA treatment record shows that the Veteran reported chest pain with slight shortness of breath and cough.  He reportedly was "still smoking."  He coughed constantly during the examination, but denied a history of chronic cough or asthma.  The clinician diagnosed acute bronchitis.  Medications were renewed.  

An August 2003 VA general medical examination report shows that the Veteran reported having shortness of breath during service, both at night and after running.  He stated that the shortness of breath was getting worse and was associated with coughing and sputum.  The Veteran related that the cough was different that the cough he had during service.  The Veteran reportedly had smoked when he was younger, but quit in 1990.  The examiner did not order a PFT because the Veteran had "persistent symptoms of acute bronchitis, most likely asthmatic bronchitis."  Upon physical examination, breath sounds were diminished to both lungs.  There was no rhonchi, wheezing, or rales.  The examiner reviewed the claim file and diagnosed "shortness of breath manifested basically by severe obstructive sleep apnea."  He opined that "it is as likely as not" that the Veteran's shortness of breath at night is related to his sleep apnea.  The examiner noted that the Veteran had the characteristic sleep apnea signs during service, and that the diagnostic tests were all normal.  He concluded that the Veteran "did not have an intrinsic lung condition per se.  Most likely this shortness of breath was secondary to his obstructive sleep apnea that he has presently."

An October 2003 VA treatment record that shows the Veteran was treated for shortness of breath.  He was treated with Ventolin.

An August 2004 VA Gulf War examination report shows that the Veteran reported a history of shortness of breath.  A chest X-ray was normal.  The examiner diagnosed shortness of breath.

An October 2004 private treatment record shows that the Veteran reported a 10-year history of shortness of breath, phlegm, and wheezing.  PFTs showed a mild obstructive lung pattern.  The doctor diagnosed seasonal asthma and prescribed Advair.

A November 2005 VA treatment record shows that the Veteran reportedly began smoking in 1990.

A December 2005 VA mental disorders examination report contains an Axis I diagnosis of nicotine dependence.

A January 2006 VA Gulf War examination report shows that the Veteran reportedly started experiencing shortness of breath with cough in 1992.  He was reportedly diagnosed with asthma by the VA in 2002.  He had an albuterol inhaler that he used as needed.  The examiner diagnosed reactive airway disease, not secondary to any Gulf War service.  He reasoned that the Veteran was in the Persian Gulf for only nine months, that it usually takes a longer time to develop this condition, and that this condition is not secondary to any environmental contaminants.  

A June 2007 VA examination report shows that the Veteran complained of shortness of breath since 1991 or 1992.  He had shortness of breath when exercising, and cough with sputum 1-2 times per week.  Occasional wheezing was treated with Advair.  The examiner reviewed the claim file, including the 1994 STRs, and diagnosed reactive airway disease.  He opined that this condition "is less likely than not secondary to condition noted during service."  He reasoned that "[t]here is no documentation that he had reactive airway disease while in service ."  

The record contains conflicting opinions.  The August 2003 VA examiner determined that the Veteran's shortness of breath was a manifestation of his service-connected sleep apnea.  The January 2006 VA examiner opined that the Veteran's shortness of breath was not related to his Persian Gulf service, but did not opine as to whether the Veteran's symptoms are related to his service.  While the June 2007 VA examiner found that the Veteran's condition was not related to service, the opinion is based on an incorrect factual basis regarding whether the Veteran was diagnosed with reactive airway disease during service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

Therefore, a new VA examination and opinion is necessary to determine whether the Veteran's currently diagnosed seasonal asthma and reactive airway disease is related to his in-service diagnosis of reactive airway disease as opposed to his history of smoking, or is a manifestation of his service-connected sleep apnea.

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Bilateral Onychomycosis/Bilateral Tinea Pedis

The Veteran is seeking service connection for bilateral onychomycosis and bilateral tinea pedis.  He reports that both conditions began during service and have continued since that time; however, there is no evidence of a toenail or skin condition of the foot in the Veteran's service treatment records.  

The January 2006 VA examination report shows that the Veteran gave a history of onychomycosis since 1990 and tinea pedis since 1992.  The examiner reviewed the record and considered the Veteran's contention that his toenail and skin conditions began either during or shortly after his deployment.  He diagnosed bilateral onychomycosis and bilateral tinea pedis, and found that neither condition is related to Gulf War service.  The examiner reasoned that the Veteran was in the Persian Gulf for only nine months, and that it usually takes a longer time to develop these  conditions.  

During the December 2010 hearing, the Veteran stated that these conditions first began while he was stationed in Panama.  Specifically, he testified that his feet were often wet or damp because of the excessive amount of jungle training that he participated in.  He further stated that he was treated at the time for these conditions by medics in the field.  The Veteran also testified that a doctor described the skin condition on his feet as "jungle rash."  Accordingly, an addendum to the January 2006 examination report is necessary so that the Veteran's testimony can be considered.

Diverticulosis

The Veteran is also seeking service connection for diverticulosis.  He reports that the condition began in service and has continued since that time.  The January 2006 examiner determined that this condition is not related to the Veteran's Gulf War service.  The medical opinion of record is inadequate.  STRs show that the Veteran was treated for symptoms consistent with diverticulosis prior to his Saudi Arabia deployment.  The January 2006 VA examiner apparently did not consider this evidence.  Another opinion is warranted addressing the question of whether the Veteran's current diverticulosis is related to the his  physical complaints in service. 

Acquired Psychiatric Disability
 
The Veteran contends that he has PTSD as a result of stressors incurred during his deployment to the Persian Gulf.  He further contends that he has adjustment disorder as a result of the breakdown of his marriage and an altercation with his chain of command, both of which occurred during service.

STRs contain no complaints of, diagnoses of, or treatment for any psychiatric disability.  There is no separation examination.  

An August 2004 VA Gulf War examination report shows that the Veteran reported no loss of recent and or remote memories.  His affect was appropriate, with no suicidal thoughts.  The examiner noted that the Veteran was "sent for evaluation for PTSD, anxiety."  The diagnosis was adjustment disorder with depressed mood.

An October 2004 VA mental health treatment record shows that the Veteran complained of anxiety and dreams about his deployment.  He stated that he had to "bag up dead Iraqi's" and help with the processing of body bags.  He related an incident where he had been standing near an Iraqi ammunition dump that exploded,  and that everyone was paranoid immediately afterward and ran for cover.  The Veteran also reported feeling depressed and suicidal during his deployment because his wife did not contact him for about six months.  He reportedly left the service due to a conflict with his supervisor that led to a disciplinary review board.  The psychologist diagnosed "rule out PTSD."  He noted "anxiety problems expressed in some mild attention problems and some PTSD symptoms."  He referred the Veteran to the PTSD team for additional evaluation.  

A January 2005 VA mental health treatment record shows that the social worker questioned the Veteran on marital issues that he had before and after his deployment.  He and his wife started having problems before his deployment.  During his deployment, he only heard from his wife once.  His marriage deteriorated after he returned home.  He also described the circumstances that led to his discharge.  He reported that when he tried to move another soldier out of his unit who had tested positive for drugs, the soldier filed charges against him for illegal documentation.  The Veteran complained that his chain of command did not support him.  He stated that he chose to get out of the army because of the pressures from his marriage and the army.  The social worker noted that the Veteran was depressed and angry, and that his thought content was focused on identification of symptoms for PTSD.  He wrote "Veteran focused session on initially on defining PTSD symptoms but as I asked more and more questions about his marriage he disclosed many unresolved feelings about his marriage and these come out through repressed hostility."  The social worker noted that the Veteran's "unresolved issues of anger with his former wife and the Army are connected in his mind due to his mandated service in the gulf."  The diagnosis was adjustment disorder with depressed mood, chronic.

A January 2005 VA mental disorders examination report shows that the Veteran discussed his deployment, marriage, and divorce.  He reported that he had felt depressed for two years.  He described a period of suicidal ideation during his deployment secondary to conflict with his then-wife.  The examiner diagnosed adjustment disorder with depressed mood, chronic.

The Veteran has claimed service connection for adjustment disorder and PTSD, and these disorders have been adjudicated by the RO.  In an April 2010 rating decision, the RO determined that the Veteran had not engaged in combat and had not provided specific stressor information capable of verification.  The RO also determined that the medical evidence did not show a confirmed diagnosis of PTSD.  While the Veteran apparently exhibits mild symptoms of PTSD, he has not been diagnosed with this disorder.  He has, however, been diagnosed with an adjustment disorder with depression and/or anxiety features.  No examiner has opined as to whether the adjustment disorder is related to service.

Finally, additional treatment records need to be obtained.  In October 2009, the Veteran submitted a Form 21-4142 and stated that he received mental health treatment from the El Paso VAMC from January 2002 to October 2009.  The claim file contains records from the El Paso VAMC from 2003 to May 2009.  The first mental health treatment record is dated October 2004 and references previous treatment records.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records should be obtained and associated with the claim file.

Accordingly, the case is REMANDED for the following action:

1. Review the claim file and provide all required notification for the Veteran's request to reopen his claim for service connection for degenerative changes of the lumbar spine.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

2. Obtain outstanding VA treatment records from the VAMC El Paso, Texas, from January 2002 to September 2004, and from June 2009 to the present.

3. Return the January 2006 VA examination report to the examiner who conducted it.  Ask the examiner to closely review the entire record and to prepare an addendum addressing the following questions:

(a) Whether it is at least as likely as not that the Veteran's current bilateral onychomycosis and bilateral tinea pedis are related to service.  The examiner must specifically address the Veteran's December 2010 testimony.

(b) Whether it is at least as likely as not that the Veteran's current diverticulosis is related to service.  The examiner must specifically address the service treatment records dated August 1984, January 1988, April 1989, and May 1989.

If the examiner who conducted the January 2006 VA examination cannot be found, or if it is determined that another VA examination is necessary, schedule the Veteran for examination by the appropriate medical professional to determine the nature, extent, and etiology of the Veteran's bilateral onychomycosis,  bilateral tinea pedis, and diverticulosis.  All indicated tests and studies should be performed.  The claim folder, including all newly obtained evidence and a copy of this remand, must be sent to the examiner for review in conjunction with the examination.

All opinions expressed must be supported by complete rationale.
		
If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Schedule the Veteran for a VA examination for respiratory disabilities by an appropriate medical professional.  The report of examination should include a detailed account of all manifestations of all respiratory disabilities found to be present.  All necessary tests should be conducted.  Specifically, PFTs and a high-resolution chest CT should be conducted, and the examiner should review the results of any testing prior to completion of the examination report.  The examiner should provide a diagnosis of the Veteran's current respiratory disabilities and indicate the rationale for any diagnosis made.

The examiner should also answer the following questions:

(a) Whether it is at least as likely as not (50 percent or greater probability) that any current respiratory disability is a manifestation of the Veteran's service-connected sleep apnea.

(b) If not, whether it is at least as likely as not (50 percent or greater probability) that any current respiratory disability began during service or is causally linked to any incident or finding recorded during service, to include restrictive airway disease and shortness of breath noted in the service treatment records, as opposed to the Veteran's history of smoking.

The examiner should specifically address the 1994 STRs, the VA medical examinations, and the October 2004 private treatment record.

All opinions expressed must be supported by complete rationale, particularly given the conflicting opinions in this case.
		
If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Schedule a VA mental disorders/initial PTSD examination.  The claim folder, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the requested study.   The examiner should identify all currently diagnosed psychiatric disorders, and should opine as to whether it is at least as likely as not that any such disorders are caused or aggravated by military service.  

A full and complete rationale for all opinions expressed is required.
	
If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6. Following completion of the development requested, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


